Citation Nr: 1534081	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  14-04 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) for loss of use of a creative organ.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to VA medical treatment.

3.  Entitlement to a rating for right kidney function with chronic bladder infections, now with left kidney involvement, in excess of 80 percent prior to January 22, 2015, and in excess of 60 percent thereafter.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services




ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1960 to November 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).

Historically, in February 2012, the Board found that the record reasonably raised the issues of entitlement to service connection for erectile dysfunction and left kidney dysfunction and referred these issues to the RO for appropriate action.  In October 2013, the RO (i) denied entitlement to compensation under 38 U.S.C.A. § 1151 for erectile dysfunction and (ii) evaluated the nonservice-connected left kidney disability with the service-connected right kidney disability as if both were service-connected.  See 38 C.F.R. § 3.383(a)(2) (2014) (regarding special consideration for paired organs).  The Veteran disagreed with this decision and perfected his appeal in February 2014.

The Board recharacterized the issues pertaining to erectile dysfunction to comport with the Veteran's contentions.  See Notice of Disagreement (November 2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

Erectile dysfunction

The Veteran seeks compensation for erectile dysfunction.  The claim was initially raised by the Board in February 2012 and characterized as one for service connection.  The RO adjudicated the claim as one for compensation under 38 U.S.C.A. § 1151 for erectile dysfunction due to VA medical treatment.  The Veteran has characterized the claim as entitlement to SMC for loss of use of a creative organ:  relating the disability to his service-connection kidney disability.

Essentially, the Board must consider whether the Veteran's erectile dysfunction is related to service, his service-connected kidney disability, or VA medical treatment.  Presumably, the VA medical treatment(s) in question are the surgical treatments that resulted in compensation for the Veteran's kidney disability; however, as the Veteran has undergone numerous VA treatments, clarification is needed.

In July 2013, a VA physician opined, without rationale, that the Veteran's erectile dysfunction is unrelated to his kidney problems or any surgeries or therapies and is secondary to spinal cord injuries.  In the absence of supporting data or meaningful rationale, the Board cannot decide the claim based upon the examiner's opinion.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  Accordingly, further medical development is needed.  38 C.F.R. § 3.159 (c)(4) (2014).

Kidney Dysfunction

The Veteran seeks a rating for kidney dysfunction in excess of 80 percent prior to January 22, 2015, and in excess of 60 percent thereafter.  Specifically, the Veteran seeks a separate rating for voiding dysfunction, which requires the use of a catheter.  See VA Form 9 (February 3, 2014).

It is unclear whether the Veteran's voiding dysfunction is due to his compensated (under 38 U.S.C.A. § 1151) kidney disability.  As this issue is central to deciding the claim, further medical development is needed.  38 C.F.R. § 3.159 (c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to (i) identify when erectile dysfunction had its onset and (ii) the VA treatment, if any, to which he believes his erectile dysfunction is related.  Provide him a reasonable period of time to submit this evidence.  

2.  Then, forward the claims file to an appropriate medical professional.  Based on a review of the entire claims file, the examiner is to address each of the following questions in terms of whether it is at least as likely as not (a 50 percent or greater probability):

(a).  Is the Veteran's erectile dysfunction at least as likely as not related to his military service?

(b).  Is the Veteran's erectile dysfunction at least as likely as not proximately due to or the result of his kidney disability?

(c).  Is the Veteran's erectile dysfunction at least as likely as not aggravated by his service-connected kidney disability?  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected kidney disability.

(d).  If your answers to the first three questions are no, then please address the following:

(i).  Did the Veteran incur erectile dysfunction as a result of VA medical treatment?  

(ii).  If so, is erectile dysfunction due to fault on the part of VA?  In other words, is the erectile dysfunction due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment and did VA fail to exercise the degree of care that would be expected of a reasonable health care provider?

(iii).  Notwithstanding the issue of fault, was erectile dysfunction a reasonably foreseeable event given the nature of the medical treatment received at a VA medical facility?

(d)  Is the Veteran's voiding dysfunction at least as likely as not a manifestation/symptom of his service-connected kidney disability?

The examiner's report must include a complete rationale for all opinions expressed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

